The Honorable Franklin L. Smith                          Opinion No.     H-      152
County Attorney,  Nueces County
Nueces County Courthouse                                 Re:    Compensation   of Judges
Corpus Christi,  Texas 78401                                    of County Courts at Law
                                                                in Nueces  County
Dear Mr.     Smith:

        You have asked our opinion in regard to two quest&s                concerhing     the
compensation      of judges of the county courts at, law in Nueces County.             Your
first question involves the maximum salary which can be paid~ to these
judges.     You indicated the answer depended on whether Articles               1970-,339
and 1970-339A.      Vernon’s     Texas Civil Statutes,   or Article     3912k. V. T. C. S.,
controlled.     Articles    1970-339 and 1970-339A     establish the Nueces County
                                                            “.
Courts at LawsNo.        1 and 2, respectively,    and pro-de    for salaries.     .Article
3912k gives the county commissioners            courts the respons.ibil@y     .of setting
some salaries.       After you. submitted your, inquiry,, the ‘L&iala’mre          amended
Articles    1970-339 and 1970-339A      (Laws 1973, 63rd Leg. ,~~p. 1337;“ch.           503,
 § $10 and 11).                                                    ./ : ~_ j,
                                                                             .T>.~~
       Section   17 of Article   1970-339    now provide;:             _;,

                     “Sec. 17. The Judge of the County Court at Law’
              No. I of Nueces County shall receive a sala~ry-of~‘T&enty
              Thousand Dollars per annum, to be paid out by the County
              Treasury by order of the commissioners      court, and said
              salary shall be paid monthly in equal installments.      The
              Judge of the County Court at Law No. 1 of Nueces County
              shall assess   the same fees as are now prescribed     or may
              be established   by law, relating to the County Judge’s fees,
              all of which shall be collected by the Clerk of the Court
              and shall be paid into the County Treasury    on collection,
              and no part of which shall be paid to said Judge, but he
              shall draw the salary as above specified in this section..”




                                        p.   708
The Honorable   Franklin   L.   Smith,   page 2     (H-152)




Section 18 of Article 1970-339A employs          identical    language   in reference
to County Court at Law No. 2 of Nueces           County.

       We need not consider Article    3912k, since if the salary provisions
of that article ever applied to the county courts at law in Nueces County,
it is clear that Articles  1970-339 and 1970-339A,    as amended by the 63rd
Legislature,    now control.   The salary of the judges of County Courts at
Law Nos. 1 and 2 of Nueces County is $20,000       per year.

      Your second question asks,    “Does the Commissioners’                Court of
Nueces County have authority to pay automobile allowances                 on a regular
basis to the judges of such courts? ‘I

       By “automobile    allowance”  we assume you mean a set amount of
money paid regularly to defray the costs of operating an automobile.
We also assume that th.e amount of the allowance would not necessarily
be related to the number of miles driven on~official business by each
judge.   See V. T. C. S., Articles  2350 o and 2350 p.

        As we construe the automobile      allowance mentioned in your question
to contemplate    something more than reimbursement        for actual and neces-
sary expenses incurred while on official business,        we do not reach the
issue of whether the commissioners         court could reimburse   the actual
official travel expenses of the judge of a county court at law without specific
statutory authorization.     However,    it is our opinion that there is no autho-
rization for the Nueces County Commissioners          Court to pay county court
at law judges an automobrle allowance which is unrelated to the actual and
necessary    expense of official travel.
                                    SUMMARY
                    The maximum salary of a judge of a county. court
             at law in Nueces County is $20,000 per year. The Com-
            missioners  Court may not provide an automobile allow-
            ance the amount of which is not necessarily related to the
            number of miles driven by each judge on official business.




                                               Attorney      General   of Texas




                                    p.   709
The Honorable   Franklin   L.   Smith,,    page 3    (H-152)




DAVID M. KENDALL,          Chairman
Opinion Committee




                                          p.   710